PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/707,727
Filing Date: 8 May 2015
Appellant(s): Gruber et al.



__________________
Marina F. Cunningham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Independent Claims 1, 7, 16, 17, 20 stand rejected by Miller (US 4,032,265) in view of Stroganov (US 2010/0050622).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of Independent Claim 12 and Dependent Claim 2 over Miller (US 4,032,265) and Stroganov (US 2010/0050622).

(2) Response to Argument

Independent claims 1, 7, 12, 16, 17, 20, stand rejected by Miller (US 4,032,265) in view of Stroganov (US 2010/0050622)  under 35 USC 103.

A) Miller in view of Stroganov teaches a disclosed embodiment of Appellant, wherein the compliance volume is on the suction side of the displacement member, and therefore examination 

Appellant argues Miller and Stroganov do not teach a compliance volume being held from the interior surface of a working chamber, because Miller’s stabilizer 12 in fig 1 and 2 is not arranged within a working chamber for a displacement means (Appeal brief, page 11). 
Regarding claims 1, 7, 16, 17, and 20, Appellant argues that the working chamber constitutes a cylinder and not any further interior volumes of the fluid working system (Appeal brief, page 13, citing para. [0002] of the as-filed specification). Appellant is arguing unclaimed subject matter, Appellant has not claimed a cylinder.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in light of Appellant’s specification, the claimed working chamber is clearly generic and encompasses interior volumes before and after the spaces that immediately surrounds the impeller or piston or scroll or gear. In fact, Appellant’s Specification Figures 1, 8-11 clearly show the compliance volumes 10, 13 as a part of the more generic working fluid system (Appellant Specification, compliance volumes 10, 13, para 0043). Since, Appellant’s figures 1, 8-11 clearly depict a compliance volume 10 on the suction side of the displacement chamber housing, a person of ordinary skill in the art would also interpret that the claim language broadly includes suction side compliance volumes as disclosed by Miller (fig 1, suction stabilizer 15) because of their similar placement to Appellant’s Figures 1, 8-11 element 10. Since, a broad reading of the claim language clearly reads on Appellant’s disclosed embodiments, a broad interpretation and application of Miller toward the disclosed embodiment is reasonable.
Furthermore, Appellant’s paragraph 0044 specifically includes disclosure of an 
Appellant argues that the application of Miller’s plurality of cylinders 10 is not correct (Appeal Brief, page 0013). However, said interpretation is one of Appellant’s disclosed embodiments, and therefore should be considered as an interpretation of the generic independent claims. Appellant’s specification clearly discloses embodiments of multiple working chambers in a digital positive displacement [piston] pump (Appellant’s Specification, par 0052). Since, Miller is directed toward a disclosed embodiment, a person of ordinary skill in the art would consider the Office’s interpretation as a reasonable, as well as required, interpretation of the claim language. 
Appellant argues (Appeal Brief, page 13) that the interpretation of Claims 7 and 17 is incorrect because Miller’s piston is held within cylinder 10, while its bladder 20 is held within cage 19 thereby not teaching “a piston moving within said working chamber.” The argument is a restatement of the above arguments that the structure of the working chamber is limited to a cylinder. Appellant is arguing unclaimed subject matter and has not claimed the structure of the cylinder. As stated earlier, Appellant’s disclosed embodiments of the compliance volume 10, 13 on the suction side of the displacement chamber clearly show that a broad reading of the term “working chamber” should include embodiments with suction side compliance volumes, such as those taught by Miller stabilizer 15 (fig 1, suction stabilizer 15). Therefore, in light of the specification with suction side compliance volume 10 and a broad reading of the claimed “working chamber”, Miller reasonably teaches the claimed structure.
As further support that claim 1 does not require the compliance volume to be disposed 

B) Stroganov overcomes the deficiencies of Miller by teaching protrusions into the compliance volume in an obvious combination to fix the compliance volume in place; Appellant has not shown criticality of the position of the protrusions, and instead only discloses the expected result of the protrusions as fixing elements that hold the compliance volume in place.

Appellant further argues that Stroganov does not overcome the deficiencies of Miller in independent claims 1, 7, 16, 17, and 20, because Stroganov does not teach protrusions from the interior surface of the working chamber extending into a compliance volume being held from an interior surface of a working chamber (Appeal Brief, page 14). However, the claimed protrusions are obvious in view of the asserted prior art Miller in view of Stroganov, because Stroganov teaches a broad interpretation of the protrusion as an obvious means of fixing the compliance volume and Appellant has disclosed no criticality or unexpected result for the details of the location of the claimed protrusions in the independent claims.
Dependent claim 3 is relevant to the interpretation of the independent claims because of the rule that dependent claims must further limit claims from which they are dependent 35 USC 112(d). Claim 3 further limits the “compliance volume is housed within the working chamber.” Claim 3 therefore indicates that in Claim 1, Appellant intends a broader reading of the claim 1 language “the compliance volume is held in place by means of one or more protrusions from the interior surface of the working chamber.”
A closer reading reveals, the claimed structure does not limit the position of the compliance volume, rather it limits the position of the protrusions.    It follows that the 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/G.S.L./Examiner, Art Unit 3746
9 December, 2021                                                                                                                                                                                                 
Conferees:
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.